Citation Nr: 1203110	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-49 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected post-traumatic stress disorder (PTSD) or cold injury residuals. 

2.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claims.  In May 2010 and May 2011, the Board remanded the matter for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).


FINDINGS OF FACT

The Veteran's ED is not attributable to service and  is not etiologically related to service-connected PTSD or cold injury disability.


CONCLUSIONS OF LAW

ED was not incurred in or aggravated by service nor is ED proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310(a) (2011).

The criteria for special monthly compensation based on loss of use of a creative organ are not met.  38 U.S.C.A. 1110, 1114(k), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.350 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b) (2011).  The notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006)

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated September 2008 and May 2011 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b).  The letters also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Veteran's service medical records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The Veteran was also afforded a VA examinations.  38 C.F.R. § 3.159(c)(4) (2011).  The case was remanded for an additional medical opinion.  Cumulatively, the examinations and the opinion are adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); 38 C.F.R. § 3.326 (2011).  In addition, the Veteran indicated in an October 2011 statement that he would submit additional evidence in thirty days.  The Board notes that a statement from the Veteran's private urologist was thereafter received at the Board in November 2011.  In the December 2011 informal hearing presentation, the Veteran's representative referenced the Veteran's earlier correspondence and the request that the Board continue with the appeal, indicative of his intent to waive AOJ review of this evidence.  Moreover, that evidence is cumulative of evidence that was already of record at the time of the most recent October 2011 supplemental statement of the case.  

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim.  Livesay v. Principi, 15 Vet. App. 165 (2001); Reyes v. Brown, 7 Vet. App. 113 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303 (2011).

An alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011); Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b) (2011).

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  38 U.S.C.A. § 1154(a) (West 2002); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  The Veteran is competent to report what the Veteran can observe and feel through the senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board is charged with the duty to assess the credibility and weight given to evidence and has fact-finding ability.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001); 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482 (2000); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolved reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) (in some cases lay testimony falls short in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)

The service medical records do not show any complaints, findings, treatment, or diagnosis of ED.  The Veteran's separation examination revealed a normal genitourinary system.  The post-service evidence shows an initial diagnosis of ED in the 2000s in VA outpatient records.  The Veteran has not specifically contended nor does the record suggest that ED was initially manifest or diagnosed during service or is etiologically related thereto.

Rather, the Veteran, who was a combat medic and therefore has some medical expertise, contends that ED is related to his PTSD medication or his cold injury residuals, both service-connected disabilities.  He has stated that his ED was discussed as a side-effect of his PTSD medication at the VA Outpatient Clinic in New Port Richey, Florida.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513 (1995).

With regard to the matter of establishing service connection for a disability on a secondary basis, there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2011); 71 Fed. Reg. 52,744 (2006). 

In this case, the Veteran's claim was filed after the effective date of the revised regulation (October 10, 2006).  Therefore, the Board finds that the new version of the regulation is applicable.  

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) competent evidence of a current disability; (2) a service-connected disability; and (3) competent evidence of a nexus between the service-connected disease or injury and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

Although the Veteran asserted that the cause of his ED was discussed in the VA treatment records from the New Port Richey facility, those records, while they state that possible causes of ED were discussed, do not specify which contributors and causes were reviewed and which, if any, were identified as the cause of the Veteran's ED.

The Veteran has been provided with two VA examinations.  In December 2008, the VA examiner determined that the Veteran's ED was less likely than not caused by or a result of his service-connected PTSD because he did not start taking PTSD medication until after the onset of his ED, and because the type of ED described by the Veteran is not the sort associated with the side-effects of PTSD medication. 

In May 2010, the Board remanded the issue for an additional examination, as the Veteran had alleged that his ED was caused or aggravated by either his PTSD medications or the vascular impairment caused by his service-connected cold injury residuals such that an additional opinion was necessary before proceeding with the adjudication of the Veteran's claim.  Therefore, in September 2010, the Veteran was provided with an additional VA examination.  The examiner determined that the Veteran's ED was not caused or aggravated by cold injury residuals or PTSD on the basis that there is no persuasive evidence demonstrating a relationship between either disorder and ED.  The examiner did not address the Veteran's specific contention that his ED was aggravated by the medications prescribed for his PTSD or the vascular symptoms associated with his cold injury residuals. 

Therefore, the Board again remanded this case for a supplemental opinion, as the opinion provided in May 2010 was inadequate.  In addition, the Board remanded this case to procure records and notify the Veteran that he could obtain and submit a statement from his VA physician regarding any etiological relationship between his ED and his service-connected conditions.  The following questions were posed for the VA examiner to answer:

(1) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's ED was aggravated by the medications prescribed for his PTSD; and 

(2) whether it is at least as likely as not that the Veteran's ED was either (a) caused by or (b) aggravated by any vascular symptoms that may be associated with his service-connected cold injury residuals.

In the September 2011 addendum, the examiner who completed the prior VA examination concluded that it was less likely as not that the Veteran's ED was permanently aggravated by his medications prescribed for PTSD.  The examiner noted that he Veteran was an elderly man with several chronic health conditions.  The examiner indicated that a review of the treatment records and prior examinations failed to identify objective evidence which persuasively demonstrated that the PTSD medications aggravated the ED.  In addition, the examiner stated that the ED was not caused by or a result of his cold injuries nor was it aggravated by the cold injuries as that was not found in the service records, VA records, or any other records and it was not supported by any credible evidence.  

On remand, the VA outpatient treatment records were also obtained, but did not provide information regarding the etiology of the Veteran's ED.  The Veteran was further notified of his opportunity to submit a statement from his VA treating physician, or any other medical expert, regarding any etiological relationship between his ED and his PTSD or cold injury residuals.  A statement was thereafter received from the Veteran's private urologist.  However, that urologist also indicated in a cumulative fashion that there was no evidence that the current medications contributed to the Veteran's ED and explained that the ED was more likely secondary to age-related peripheral vascular disease and hypogonadism, two conditions which are not service-connected.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  Evans v. West, 12 Vet. App. 22 (1998); Owens v. Brown, 7 Vet. App. 429 (1995); Wensch v. Principi, 15 Vet. App. 362 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In determining the weight assigned to this evidence, the Board also considers factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises and medical history of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

In this case, while the Veteran was a combat medic, the records do not show, nor does he assert, that he is an expert in genitourinary conditions.  In contrast, the VA examiner was provided and reviewed the complete medical records and is qualified to conduct and assess a genitourinary disability.  The examiner also objectively examined the Veteran.  The claim was specifically referred to the examiner to conduct a medical examination and provide a medical opinion, based on the Veteran's clinical findings and complete history.  The private urologist opinion supports the VA examiner's opinion.  The Board finds that the VA examiner's opinion is more probative overall than the Veteran's medical opinion.  Guerrieri v. Brown, 4 Vet. App. 467 (1993) (probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).  Accordingly, the Board service connection is not warranted on either a direct or secondary basis for ED.

The Veteran has also claimed entitlement to SMC for loss of use of a creative organ.  SMC is a statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in the VA Rating Schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k) and 38 C.F.R. §§ 3.350(a)(1), 3.352.

SMC may be paid for loss of use of a creative organ.  Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  SMC is awarded for either anatomical loss or loss of use of a creative organ.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a)(1) (2011).  

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organ.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2011).  When loss or loss of use of a creative  organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.  38 C.F.R. § 3.350(a)(1)(i-ii) (2011).

With regard to the Veteran's claim for SMC, the Board has concluded above that the weight of the evidence indicates that ED is not etiologically related to service or to a service-connected disability.  Accordingly, the Board finds that entitlement to SMC cannot be granted for loss of a creative organ.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2011).

In conclusion, the Board finds that the preponderance of the evidence is against the claims, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for ED, including as secondary to service-connected PTSD or cold injury residuals is denied.

SMC for loss of use of a creative organ is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


